EXHIBIT 10.26

AMENDMENT TO MGM MIRAGE NONQUALIFIED STOCK OPTION

AGREEMENTS

This Amendment (this “Amendment”) is made and entered into as of June 30, 2011,
between William J. Hornbuckle (the “Employee”) and MGM Resorts International
(formerly MGM MIRAGE), a Delaware corporation (the “Company”).

WHEREAS, on May 3, 2005 the Company granted a Nonqualified Option (as defined in
the May 3, 2005 Option Agreement (as defined below)) to the Employee under the
Company’s 2005 Omnibus Incentive Plan and a Nonqualified Stock Option Agreement
(Five Year Vesting) (the “Option Agreement”);

WHEREAS, on the date of grant of the Nonqualified Options, the Employee had
previously entered into that certain Employment Agreement entered into as of
July 9, 2001, by and between MGM Mirage and the Employee (the “Employment
Agreement”) which contained certain terms relating to stock options;

WHEREAS, the Company has determined that the Option Agreement did not reflect
the Company’s intent with respect to the treatment of the Nonqualified Option
upon certain terminations of employment of the Employee; and

WHEREAS, the Company and the Employee desire to modify the terms of the
Nonqualified Option by amending the Option Agreement;

NOW THEREFORE, the Company hereby amends the Option Agreement as follows:

1. A new Section shall be added to the Option Agreement as the last Section of
the Option Agreement which shall read as follows:

“Other Vesting; Additional Exercise Period. Notwithstanding anything to the
contrary contained in this Agreement, the Employment Agreement entered into as
of July 9, 2001, by and between MGM Mirage and the Participant (the “Employment
Agreement”) or otherwise, with respect to any continued vesting and
exerciseability of the Nonqualified Option which the Participant may be eligible
to receive under Section 10 of the Employment Agreement that is determined, in
whole or in part, by reference to a period of inactive status (including,
without limitation, during the term of an expired or superseded agreement, as
applicable), the continued vesting and exercise period shall be determined, in
whole or in part, as applicable, by reference to a period of inactive status, if
any, as provided under the Participant’s employment agreement with the Company
or any of its affiliates (including, without limitation, any Parent or
Subsidiary) in effect as of the applicable date of determination; provided, that
such period shall in no event exceed the term of the Nonqualified Option as set
forth in Section 3(a) of this Agreement. ”

 



--------------------------------------------------------------------------------

2. Except as specifically amended hereby, the Option Agreement shall remain in
full force and effect as originally executed.

3. This Amendment may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment to MGM Mirage Nonqualified Stock Option
Agreement is hereby executed in Las Vegas, Nevada to be effective as of the date
set forth above.

 

MGM RESORTS INTERNATIONAL   By:   /s/ John M. McManus     Name:   John M.
McManus     Title:  

Executive Vice President,

General Counsel & Secretary

AMENDMENT TO WILLIAM J. HORNBUCKLE NQ OPTION AGREEMENT COVERING MAY 3, 2005
NONQUALIFIED STOCK OPTION

GRANT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment to MGM Mirage Nonqualified Stock Option
Agreement is hereby executed in Las Vegas, Nevada to be effective as of the date
set forth above.

 

/s/ William J. Hornbuckle William J. Hornbuckle

AMENDMENT TO WILLIAM J. HORNBUCKLE NQ OPTION AGREEMENT COVERING MAY 3, 2005
NONQUALIFIED STOCK OPTION

GRANTS